Exhibit 10.3


OTTER TAIL CORPORATION
1999 STOCK INCENTIVE PLAN
2012 PERFORMANCE AWARD AGREEMENT


This Performance Award Agreement is between Otter Tail Corporation, a Minnesota
corporation (the “Corporation”), and you, as an employee of the Corporation,
effective as of the date of grant (the “Grant Date”) set forth in the attached
Performance Award Certificate.
 
WHEREAS, the Corporation, pursuant to the Otter Tail Corporation 1999 Stock
Incentive Plan (the “Plan”), wishes to grant to you the opportunity and right to
receive a number of the Corporation’s Common Shares, par value $5.00 per share
(the “Common Shares”), subject to the terms and conditions contained in this
Agreement and in the attached Performance Award Certificate, which is made a
part of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Corporation and you hereby agree as follows:
 
1. Performance Award.  The Corporation hereby grants to you, effective as of the
Grant Date, a Performance Award representing the right to receive a specified
number of Common Shares, as set forth in the attached Performance Award
Certificate and subject to the terms and conditions set forth in this Agreement,
the Performance Award Certificate and the Plan.  The Performance Award, to the
extent it becomes payable, shall be paid in Common Shares of the Corporation
(the “Shares”).
 
2. Performance Period and Performance Goals.  The performance period for
purposes of determining whether the Performance Award will be paid shall be
January 1, 2012 through December 31, 2014 (the “Performance Period”).  The
performance goals for purposes of determining whether, and the extent to which,
the Performance Award will be paid are set forth in Exhibit 1 to this Agreement,
which Exhibit is made a part of this Agreement.
 
3. Payment.  Subject to the provisions of Sections 4 and 5 of this Agreement,
the Performance Award shall be paid within 59 days after the January 15
following the end of the Performance Period after the Compensation Committee of
the Corporation’s Board of Directors (the “Committee”) determines, in its
discretion, whether and to what extent the performance goals have been achieved
in accordance with the terms set forth in Exhibit 1 to this Agreement.
 
4. Forfeiture; Early Vesting.  Notwithstanding the provisions of Section 3 of
this Agreement, in the event your employment is terminated during the
Performance Period, the Performance Award and your right to receive any Shares
shall be immediately and irrevocably forfeited, unless such termination is by
reason of:
 
(a) disability (as determined under any long-term disability program then
maintained by the Corporation or any of its Affiliates that is applicable to
you),
 
 
 

--------------------------------------------------------------------------------

 
 
(b) retirement (normal or early retirement under any retirement plan of the
Corporation or any of its Affiliates that is applicable to you), provided you
are at least 62 years old at the time of such retirement.
 
(c) death,
 
(d) your resignation for “Good Reason” (as defined in your Executive Employment
Agreement, dated on or before the Grant Date, between the Corporation and you),
or
 
(e) your termination “Without Cause” (as defined in your Executive Employment
Agreement, dated on or before the Grant Date, between the Corporation and you).
 
In the event your employment is terminated during the Performance Period for one
of the reasons enumerated in clauses (a) through (c) above, then you or your
estate shall be entitled to receive a payment of the Performance Award based on,
and assuming that, the performance goal would be achieved at the Target level,
as set forth in Exhibit 1 to this Agreement.  Such payment shall be made as soon
as administratively feasible following your separation from service.  In the
event your employment is terminated during the Performance Period for one of the
reasons enumerated in clause (d) or (e) above or retirement before age 62, then
you shall be entitled to receive a pro rata payment of the Performance Award
based on the performance of the Company against the performance goal as of the
date of such termination, as set forth in Exhibit 1 to this Agreement.  If a
payment is made pursuant to this Section 4, no payment shall be made pursuant to
Section 3 of this Agreement.
 
5. Change in Control.  Notwithstanding the provisions of Section 3 of this
Agreement, in the event of a “Change in Control” (as defined in the Change in
Control Severance Agreement, dated on or before the Grant Date, between the
Corporation and you) during the Performance Period that occurs prior to your
termination of employment, you shall be entitled to receive a payment of the
Performance Award based on, and assuming that, the performance goal would have
been achieved at the Target level, as set forth in Exhibit 1 to this
Agreement.  Such payment shall be made promptly following the date of the Change
in Control.  If a payment is made pursuant to this Section 5, no payment shall
be made pursuant to Section 3 of this Agreement.  Notwithstanding the forgoing,
no amount shall be paid under this Section 5 unless the event constitutes a
“change in the ownership of the Corporation,” “change in effective control
of the Corporation,” and/or a “change in the ownership of a substantial portion
of the Corporation's assets” as defined under Treasury Regulation §
1.409A-3(i)(5) or such other regulation or guidance issued under Section 409A of
the Code.
 
6. Restriction on Transfer.  The Performance Award, and the right to receive
Shares, may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, other than by will or the laws of descent
and distribution, and no attempt to transfer the Performance Award, and the
right to receive the Shares, whether voluntary or involuntary, by operation of
law or otherwise, shall vest the transferee with any interest or right in or
with respect to the Performance Award or the Shares.  No transfer by will or the
applicable laws of descent and distribution of the Performance Award shall be
effective to bind the Corporation unless the Committee shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Issuance of Shares.  After the Performance Award becomes payable pursuant to
Section 3, 4 or 5 hereof, and following payment of the applicable withholding
taxes pursuant to Section 8 hereof, the Corporation shall promptly cause to be
issued a certificate or certificates, registered in your name or in the name of
your legal representatives, beneficiaries or heirs, as the case may be,
representing the Shares (less any shares withheld to pay withholding taxes) and
shall cause such certificate or certificates to be delivered to you or your
legal representatives, beneficiaries or heirs, as the case may be.
 
8. Income Tax Matters.
 
(a)           You acknowledge that you will consult with your personal tax
advisor regarding the income tax consequences of the grant of the Performance
Award, the receipt of Shares upon any payment of the Performance Award, the
subsequent disposition of the Shares and any other matters related to this
Agreement.  In order to comply with all applicable federal or state income tax
laws or regulations, the Corporation may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.
 
(b)            In accordance with the terms of the Plan, and such rules as may
be adopted by the Committee under the Plan, you may elect to satisfy your
federal and state income tax withholding obligations arising from the receipt of
the Shares by (i) delivering cash, check (bank check, certified check or
personal check) or money order payable to the order of the Corporation,
(ii) having the Corporation withhold a portion of the Shares otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes, or
(iii) delivering to the Corporation Common Shares having a Fair Market Value
equal to the amount of such taxes.  The Corporation will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share.  Your election must be made on or before the date that the
amount of tax to be withheld is determined.
 
9. Miscellaneous.
 
(a) Notwithstanding the foregoing, to the extent that any payment due hereunder
is (i) deferred compensation subject to section 409A of the Internal Revenue
Code, and (ii) is payable to a specified employee (as that term is defined in
section 409A), and (iii) is payable on account of the specified employee’s
separation from service (as that term is defined in section 409A), payment of
any part of such amount that would have been made during the six (6) months
following the separation from service shall not then be paid but shall rather be
paid on the first day of the seventh (7th ) month following the separation from
service.
 
 
(i)
For this purpose, specified employees shall be identified by the Corporation on
a basis consistent with regulations issued under section 409A, and consistently
applied to all plans, programs, contracts, etc. maintained by the Corporation
that are subject to section 409A.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(ii)
For this purpose “termination of employment” shall be defined as “separation
from service” as that term is defined under section 409A.

 
 
(iii)
To the extent that 409A is applicable to this Agreement, this Agreement shall be
construed and administered to comply with  the rules of section 409A.  Neither
the Corporation nor any of its officers, directors, agents or affiliates shall
be obligated, directly or indirectly, to any participant or any other person for
any taxes, penalties, interest or like amounts that may be imposed on the
participant or other person on account of any amounts under this Plan or on
account of any failure to comply with any Code section.



(b) Nothing contained in this Agreement or the Plan shall confer on you any
right to continue in the employ of the Corporation or any Affiliate or affect in
any way the right of the Corporation or any Affiliate to terminate your
employment at any time.
 
(c) You shall not have any rights of a holder of Common Shares unless and until
Shares are actually issued to you after the end of the Performance Period as
provided in this Agreement.
 
(d) The Corporation shall not be required to deliver any Shares until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Corporation to be applicable are satisfied.
 
(e) This Agreement is subject to the terms of the Plan.  Terms used in this
Agreement which are not defined herein shall have the respective meanings given
to such terms in the Plan. A copy of the Plan is available to you upon request.
 
(f) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Minnesota, without giving effect to the conflicts
of laws principles thereof.
 
(g) Headings in this Agreement are for convenience of reference only and shall
not be deemed in any way to be material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
 
(h) THIS PERFORMANCE AWARD AGREEMENT IS ATTACHED TO AND MADE A PART OF A
PERFORMANCE AWARD CERTIFICATE AND SHALL HAVE NO FORCE OR EFFECT UNLESS SUCH
PERFORMANCE AWARD CERTIFICATE IS DULY EXECUTED AND DELIVERED BY THE CORPORATION
AND YOU.
 
* * * * * * * *
 
 
4

--------------------------------------------------------------------------------

 
 
OTTER TAIL CORPORATION
1999 STOCK INCENTIVE PLAN
 
PERFORMANCE AWARD CERTIFICATE
 
This certifies the Performance Award, as specified below, has been granted under
the Otter Tail Corporation 1999 Stock Incentive Plan (the “Plan”), the terms and
conditions of which are incorporated by reference herein and made a part
hereof.  In addition, the award shown in this Certificate is nontransferable and
is subject to the terms and conditions set forth in the attached 2012
Performance Award Agreement of which this Certificate is a part.
 
[Name and Address of the Participant]
 
[Social Security Number of the Participant]
 
You have been granted the following Award:
 
Grant Type:
 
Performance Award
Target Number of Common Shares Subject to Award:
 
______________________
Maximum Number of Common Shares Subject to Award:
 
______________________
Grant Date:
 
April 16¸ 2012
Performance Period:
 
January 1, 2012 – December 31, 2014
Performance Goals:
 
Set forth in Exhibit 1 to the
2012 Performance Award Agreement

 
By the Corporation’s and your signature below, it is agreed that this
Performance Award is governed by the terms and conditions of the Performance
Award Agreement, a copy of which is attached and made a part of this document,
and the Plan.
 

 
OTTER TAIL CORPORATION
          By:        
[Name of Authorized Officer]
     
[Title]
                    [Name of Participant]  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Performance Goals for Three-Year Performance Period
(January 1, 2012 – December 31, 2014)
 
 

   
Threshold
Target
Maximum
Performance Goal
Otter Tail TSR
performance
relative to peer
group
 
<25 %ile
 
25th %ile
 
50th %ile
 
85th %ile
or greater
 
Payment Levels
% of target shares
0%
50%
100%
200%



■  
Amounts payable for performance will be treated linearly from threshold to
target and from target to maximum.

■  
Total Shareholders Return (TSR) = stock price appreciation plus value of
dividends.

■  
Peer group = Edison Electric Institute Index

 